Case 2:19-cv-07016-PA-AS Document 47 Filed 08/10/20 Page 1 of 2 Page ID #:471

 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO, JR.,                            No. CV 19-7016 PA (ASx)

12                 Plaintiff,                       JUDGMENT AND PERMANENT
                                                    INJUNCTION
            v.
13
     RASPADOS XPRESS LA, INC.,
14
                   Defendant.
15
16
17          In accordance with the Court’s August 10, 2020 Order granting the Motion for
18   Default Judgment filed by plaintiff Rafael Arroyo, Jr. (“Plaintiff”), it is hereby ORDERED,
19   ADJUDGED, AND DECREED that:
20          1.     Plaintiff shall have judgment in his favor and against defendant Raspados
21   Xpress LA, Inc. (“Defendant”); and
22          2.     Defendant shall pay to Plaintiff the total amount of $6,672.50 (itemized as
23   $6,272.50 in attorneys’ fees and a filing fee of $400.00); and
24          3.     Defendant , is ordered to provide wheelchair accessible sales counter and
25   wheelchair accessible dining surfaces at Raspado Xpress restaurant located at 5540 Whittier
26   Blvd., Los Angeles, California, in compliance with the Americans with Disabilities Act
27   Accessibility Standards; and
28
Case 2:19-cv-07016-PA-AS Document 47 Filed 08/10/20 Page 2 of 2 Page ID #:472

 1        4.    Plaintiff shall have his costs of suit.
 2
 3   DATED: August 10, 2020
                                                          __________________________________
 4                                                                   Percy Anderson
 5                                                              United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
